Case 2:15-cv-01366-JRG-RSP Document 621 Filed 05/21/21 Page 1 of 3 PageID #: 45960




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    PERSONALIZED MEDIA
    COMMUNICATIONS, LLC,

                   Plaintiff,

           v.                                              Case No. 2:15-cv-1366-JRG-RSP

    APPLE INC.

                  Defendant.



     UNOPPOSED MOTION TO AMEND BENCH TRIAL DOCKET CONTROL ORDER

          Defendant Apple Inc. hereby submits this Unopposed Motion to Amend the April 26, 2021,

   Bench Trial Docket Control Order (Dkt. No. 616) as follows:


                    Event                       Current Deadline            New Deadline

    Parties to file Bench Memorandum,         May 25, 2021              May 28, 2021
    identifying relevant evidence from
    jury trial, if any, relevant deposition
    testimony, witness lists, and exhibit
    lists (including both pre-admitted and
    objected to exhibits)


          Apple hereby moves that the Court approve the amended Bench Trial Docket Control

   Order and enter same, a copy of which is attached hereto for the Court’s entry. Defendant has

   conferred with counsel for Plaintiff and Plaintiff has indicated it is unopposed to this motion.
Case 2:15-cv-01366-JRG-RSP Document 621 Filed 05/21/21 Page 2 of 3 PageID #: 45961




   Dated: May 21, 2021                        Respectfully submitted,

                                              /s/ Melissa R. Smith

                                              Melissa R. Smith
   Edward C. Donovan, P.C. (admitted pro      State Bar No. 24001351
   hac vice)                                  GILLAM & SMITH LLP
   Sean M. McEldowney (admitted pro hac       303 S. Washington Avenue
   vice)                                      Marshall, Texas 75670
   KIRKLAND & ELLIS LLP                       P: (903) 934-8450
   1301 Pennsylvania Avenue                   Email: melissa@gillamsmithlaw.com
   Washington, D.C. 20004
   P: (202) 389-5000                          Marcus E. Sernel, P.C. (admitted pro hac vice)
   Email: edward.donovan@kirkland.com         Meredith Zinanni (admitted pro hac vice)
   Email: sean.mceldowney@kirkland.com        KIRKLAND & ELLIS LLP
                                              300 N. LaSalle Street
   Ellisen Shelton Turner, P.C. (admitted pro Chicago, Illinois 60654
   hac vice)                                  P: (312) 862-2000
   KIRKLAND & ELLIS LLP                       Email: marc.sernel@kirkland.com
   2049 Century Park East, 37th Floor         Email: meredith.zinanni@kirkland.com
   Los Angeles, CA 90067
   Telephone: (310) 552-4200                  Gregory S. Arovas, P.C. (admitted pro hac vice)
   Facsimile: (310) 552-4300                  Alan Rabinowitz (admitted pro hac vice)
   E-mail: ellisen.turner@kirkland.com        KIRKLAND & ELLIS LLP
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              P: (212) 446-4800
                                              Email: greg.arovas@kirkland.com
                                              Email: alan.rabinowitz@kirkland.com


                                              Attorneys for Defendant Apple Inc.




                                               1
Case 2:15-cv-01366-JRG-RSP Document 621 Filed 05/21/21 Page 3 of 3 PageID #: 45962




                                   CERTIFICATE OF SERVICE


          The undersigned hereby certifies that all counsel of record who are deemed to have

   consented to electronic service are being served with a copy of this document via the Court’s

   CM/ECF system per Local Rule CV-5(a)(3) on May 21, 2021.


                                                /s/ Melissa R. Smith




                                CERTIFICATE OF CONFERENCE

          I hereby certify that Defendant has met and conferred with Plaintiff regarding this Motion

   via electronic mail on May 21, 2021. Plaintiff has indicated that it does not oppose this Motion.


                                                /s/ Melissa R. Smith
